Citation Nr: 1707231	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-15 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable disability rating for right knee scars.

2. Entitlement to a compensable disability rating for left knee scars.

3. Entitlement to an effective date earlier than June 21, 2011 for the award of a 60 percent disability rating for status post right knee arthroplasty.

4. Entitlement to an effective date earlier than June 21, 2011 for the award of a 60 percent disability rating for status post left knee arthroplasty.

5. Entitlement to an increased evaluation for status post right knee arthroplasty in excess of 60 percent disabling on an extraschedular basis. 

6. Entitlement to an increased evaluation for status post left knee arthroplasty in excess of 60 percent disabling on an extraschedular basis.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

8. Entitlement to service connection for lumbar spine disability.

9. Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	 James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976, and from March 1977 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011, May 2013 and April 2014 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that an April 2016 Statement of the Case (SOC) reopened the Veteran's claims of entitlement to service connection for lumbar spine and bilateral hip disability. 

The issues of increased rating evaluations for bilateral knee scars, entitlement to an extraschedular evaluation for status post bilateral knee arthroplasty, entitlement to service connection for lumbar spine and bilateral hip disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's claim seeking an increased rating for bilateral knee disability was filed on June 21, 2011.

2. It was factually ascertainable that the Veteran met the criteria for a 60 percent disability rating as of August 1, 2010, for status post right knee arthroplasty.

3. It was factually ascertainable that the Veteran met the criteria for a 60 percent disability rating as of June 21, 2010, for status post left knee arthroplasty.


CONCLUSIONS OF LAW

1. The criteria for an effective date of August 1, 2010, but no earlier, for the award of a 60 percent disability rating for status post right knee arthroplasty have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2. The criteria for an effective date of June 21, 2010, but no earlier, for the award of a 60 percent disability rating for status post left knee arthroplasty have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claims for an earlier effective date.  The Veteran does not contend that he filed a claim on a date earlier than the effective date being granted by the Board.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than June 21, 2011, for the grant of a 60 percent disability evaluation for his status post bilateral knee arthroplasty.  As discussed below, the Board finds that an earlier effective date is warranted.

By way of history, the record shows that the Veteran was granted service connection for unstable left knee condition in a May 1984 rating decision.  The Veteran underwent a left knee total arthroplasty in October 2003.  In a May 2004 rating decision, the RO assigned a 100 disability rating for status post left knee arthroplasty with degenerative joint disease effective October 2003, and 30 percent disabling as of December 2004.  The Veteran was notified of this decision on May 24, 2004.  However, three days prior to notification, the Veteran submitted additional medical records and statements of a worsening bilateral knee condition.  The RO interpreted this as a Notice of Disagreement (NOD) with the May 2004 rating decision.  A December 2004 rating decision continued the 30 percent disability rating for status post left knee arthroplasty and the Veteran filed a NOD and requested de novo review of this decision in April 2005.  Thereafter, a May 2006 rating decision continued the 30 percent disability rating and the Veteran filed a timely NOD.  A SOC was not issued until August 2009.  

The Board further notes that a November 2007 rating decision discontinued the previous evaluation of the Veteran's status post left knee arthroplasty that had included consideration of instability and recharacterized the rating in order to provide a separate 10 percent disability rating for lateral instability, effective June 4, 2007.  The Veteran filed a timely NOD to November 2007 rating decision in November 2008.  However, the NOD did not address the decision as it applied to the recharacterization of his status post left knee arthroplasty or the continuing 30 percent disability rating.  The NOD specifically disagreed with and asserted the following: one, an earlier effective date for left knee lateral instability; two, the disability rating for left knee lateral instability; three, disability evaluation for residual scars, left knee; and four, denial of his request to reopen his patella femoral pain syndrome claims for the bilateral knee.  

In August 2009, the RO issued a SOC and readjudicated the issues raised in the   Veteran's June 2007 and November 2008 NODs.  The SOC specifically indicated that further action was required in order to perfect an appeal.  However, neither the Veteran nor any representative submitted a VA Form 9 within sixty days and the May 2006 and November 2007 rating decisions became final.

The record further shows that right knee total arthroplasty was granted in an unappealed December 2009 rating decision that assigned a 100 disability evaluation effective June 5, 2009, and 30 percent effective August 1, 2010.  On June 21, 2011, the Veteran filed a claim for an increased rating for status post right knee arthroplasty.  The Veteran underwent a VA bilateral knee examination in August 2011.  In a November 2011 rating decision, the RO continued the 30 percent disability rating for the service-connected right and left knee arthroplasty.  The Veteran filed a timely NOD in July 2012 and this appeal followed.  

During the pendency of the appeal, an April 2014 rating decision granted increased ratings for status post bilateral knee arthroplasty of 60 percent, effective June 21, 2011, the date the Veteran filed his claim.  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5100(b)(3) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1 (p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

As noted above, while the Veteran filed timely NODs with regard to the December 2004 and November 2007 rating decision, he did not file a timely VA Form 9 after issuance of the August 2009 SOC.  The Board also finds no communication dated between October 18, 2009 (the deadline to file a VA Form 9) and June 20, 2011, which can be construed as an increased rating claim for the Veteran's service-connected status post bilateral knee arthroplasty.  Consequently, the date of claim in this case as to both knees is June 21, 2011.  As such, the Veteran is only entitled to an effective date prior to June 21, 2011, for the assignment of a 60 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to that date.

The Board notes that during the time period in question, the Veteran's status post bilateral knee arthroplasty was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  DC 5055 provides criteria for rating residuals of knee replacement.  38 C.F.R. § 4.71a (2016).  A 100 percent rating is provided for the year following implantation of the prosthesis.  A 60 percent rating is provided thereafter, if there is severe painful motion or weakness.  Intermediate degrees of disability are rated by analogy on the basis of limitation of motion or ankylosis under Diagnostic Codes 5256, 5260 and 5261.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (2016).  A 60 percent rating under DC 5055 is the maximum schedular rating that could be assigned for disabilities at knee level.  38 C.F.R. § 4.68 (2016) (providing that ratings cannot exceed those provided for amputation at the level of disability); see 38 C.F.R. § 4.71a, DCs 5162-5164 (2016) (providing a 60 percent rating for amputations at the middle third of the thigh or lower).  The amputation rule would preclude continuation of the separate ratings for instability and locking as of the date the 60 percent rating became effective. 

The medical records show that in May 2009 the Veteran noted complaints of worsening chronic knee pain.  No weakness of the extremities was reported.  A June 2009 VA bilateral knee examination found moderate degenerative joint disease with moderate narrowing knee joint compartments.  A November 2009 private medical record noted complaints of right knee pain.  The Veteran reported falling three weeks prior.

A March 2010 VA medical record shows the Veteran reported his knees bothered him a lot and that he had discomfort with his range of motion.  The Veteran was noted to have chronic bilateral knee pain.  Pain was rated as a nine on a scale to ten.  In May 2010, the Veteran reported severe worsening of knee pain since his October 2003 left knee and June 2009 right knee arthroplasty that was affecting his daily activities despite his pain medication.  Pain was described as eight on a scale to ten.  The Veteran also reported a history of falling several times.  A July 2010 VA medical record shows that the Veteran reported continuing pain in both knees, with the right worse that the left.  The Veteran further reported a weak feeling in both legs causing his legs to give way when taking a step.

An August 2011 examination of the bilateral knee noted chronic "residual severe extreme pain" and weakness during range of motion activities such as walking, sitting, squatting, and standing.  The Veteran reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion, subluxation and pain.  Severity of the pain was reported as ten on a scale to ten.  Lastly, the Veteran reported several falls over the years and that he had difficulty navigating stairs.  Specific to the left knee, the Veteran reported residuals of painful motion and weakness in the replacement joint.  Specific to the right knee, the Veteran reported severe painful motion and weakness since the June 2009 arthroplasty.  The examiner noted an abnormal gait "which can be described as unable to perform" due to right knee pain.  

After a review of the record the Board finds that the medical evidence shows an increase in disability dating as far back as March 2010 and continuing up the time the Veteran filed his increased rating claim.  The symptoms reported during this time period included severe pain and instability.  Thus, the Board finds it is factually ascertainable that an increase in disability pursuant to 38 C.F.R. § 4.71a, DC 5055, had occurred in the one-year period prior to June 21, 2011.  Therefore, the assignment of an effective date of June 21, 2010 for the assignment of a 60 percent rating for status post left knee arthroplasty is warranted.  In addition, the assignment of an earlier effective date of August 1, 2010 (the date the 100 percent disability rating was discontinued) for the assignment of a 60 percent rating for status post right knee arthroplasty is warranted.






ORDER

An effective date of August 1, 2010, but no earlier, for the award of a 60 percent disability rating for status post right knee arthroplasty is granted

An effective date of June 21, 2010, but no earlier, for the award of a 60 percent disability rating for status post left knee arthroplasty is granted


REMAND

With regard to the remaining issues of appeal, the Board finds that further development is necessary.  

1. Scars

A November 2007 rating decision granted service connection for scar residuals of left knee arthroplasty and meniscectomy which were rated non-compensable under DC 7805.  The Veteran was additionally granted service connection for scar residuals of right knee arthroplasty and meniscectomy which was rated non-compensable under DC 7804.  38 C.F.R. § 4.118 (2016).  The Veteran submitted a timely NOD in November 2008 claiming an increased rating and an earlier effective date.  Thereafter, the RO readjudicated the claims in an August 2009 SOC that specifically indicated that further action was required in order to perfect an appeal.  Following issuance of the August 2009 SOC, neither the Veteran nor any representative submitted a VA Form 9 within sixty days.  On July 5, 2012, the Veteran's representative filed increased rating claims for bilateral knee scar residuals; thus, July 5, 2012 is the date of the claim.  The Board notes that the July 5, 2012 claim did not assert an earlier effective date.

A September 2007 VA examiner noted the following left knee scars: residual lateral scar from a 1971 meniscectomy measuring 9 cm x. 3 cm; residual medial aspect scar from a 1971 meniscectomy measuring 11 cm x .3 cm with hyperpigmentation of less than six square inches and abnormal texture of less than six square inches; and residual October 2003 midline arthroplasty scar measuring 30 cm x. .9 cm.  The examiner found no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation or edema for any of the left knee scars.  The examiner noted the following right knee scars: residual superolateral, inferolateral and inferomedial aspect scars from a 1991 arthroscopy measuring .5 cm x .2 cm with hypopigmentation of less than six square inches and abnormal texture of less than six square inches; and residual lateral aspect scar from a 1969 open partial meniscectomy measuring 8 cm x .3 cm with hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  The examiner found no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, inflammation or edema for any of the right knee scars.  

Thereafter, the Veteran underwent right knee arthroplasty in October 2009.

During an August 2011 VA examination the Veteran reported that his bilateral knee scars were manifested by pain when direct pressure was applied.  The Veteran additionally reported loss of skin that occurred when he wore long pants, especially jeans.  The examiner noted one surgical scar on the right knee measuring 31 cm x .1 cm.  The examiner further noted one surgical on the left knee scar measuring 48 cm x .1 cm.  Both scars were found non-painful upon examination and the examiner noted no skin breakdown.  The examiner also found that the scars were superficial with no underlying tissue damage.  Additionally, both scars were not found to cause limitation of motion.

In July 2012, the Veteran's representative asserted that the Veteran's bilateral knee scars were painful under direct pressure and that there was frequent loss of skin over the scars.  Regarding the Veteran's claim of loss of skin covering, the representative asserted that pursuant to 38 C.F.R. § 4.118, DC 7804, Note 1, "frequent loss of covering" of skin over the scar does not mean "constant" or "continual" loss of covering.  The representative further asserted that scheduling a VA examination to coincide with an outbreak of this condition would be impractical and that the Veteran should be afforded the benefit of the doubt.  Regarding the Veteran's claim of painful scars, the representative asserted that the Veteran has constant pain over his entire knee; thus it would be unlikely that an examiner could differentiate between painful scars and knee pain because any touch would elicit pain.  The representative reiterated these points in the May 2014 VA Form 9.

The Board finds the August 2011 VA examination incomplete.  The Veteran is service connection for several scar residuals due to bilateral knee arthroplasties, arthroscopies and meniscectomies.  However, the August 2011 VA examination report only evidences examination of the two scars associated with the bilateral knee arthroplasty.  Thus, the record does not show that the examiner considered or examined the remaining service-connected scars.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that a VA examination is necessary to assess the current severity of all service-connected scar residuals of the bilateral knee.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

2. Lumbar Spine and Bilateral Hip

A December 2015 Disability Benefits Questionnaire (DBQ) shows that the Veteran was diagnosed with degenerative arthritis of the spine with December 2015 listed as the date of diagnosis.  The Veteran reported that his lumbar spine disability began while he was stationed at Ft. Knox, Kentucky between 1979 and 1980.  He further reported that he injured his back lifting a tent and other supplies off a truck during service and that he has had back pain ever since.  In addition, the Veteran reported that his back pain had been exacerbated by his bilateral knee pain and that his lower back had worsened due to the constant stress and aggravation placed on it due to his service-connected bilateral knee condition.

Another December 2015 DBQ shows that the Veteran was diagnosed with osteoarthritis of both hips with December 2015 listed as the date of diagnosis.  The Veteran reported onset of his symptoms in 1974 or 1975, and that the condition began due to a lot of jogging.  The Veteran further reported that he had a recurring increase in pain in his both hips which usually coincided with severe and chronic pain in his knees.  The Veteran further reported that he had fallen causing his hips to become severely painful.  The examiner noted a leg length discrepancy of 2 cm, with the left leg shorter than the right.

The Veteran underwent a VA back examination in March 2016.  The examiner opined that the lumbar spine disability was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner based this opinion of the Veteran's STRs showing no complaints, evaluation, diagnosis or treatment for a back disability.  In addition, the examiner found that the claims file showed no documentation of a medically plausible pathophysiologic mechanism of how the service-connected bilateral knee disability caused the Veteran's lumbar spine disability.  The examiner further opined that the Veteran's lumbar spine disability was not "at least as likely as not aggravated beyond its natural progression by [the service-connected bilateral knee disability]."  In making this determination, the examiner stated that the claims file showed no documentation of a medically plausible pathophysiologic mechanism of how the bilateral knee disability aggravated the lumbar spine disability.  

The Veteran additionally underwent a VA examination for his bilateral hip in March 2016 conducted by the same examiner.  With regard to his left hip, the examiner opined that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner provided the same medical opinion for the Veteran's right hip.  In addition, the examiner provide the same rationale for both hips such that he based his opinions on the Veteran's STRs showing no complaints, evaluation, diagnosis or treatment for any bilateral hip condition.  In addition, the examiner found that the claims file showed no documentation of a medically plausible pathophysiologic mechanism of how the service-connected bilateral knee disability caused the Veteran's bilateral hip disability.

The Board finds the March 2016 VA examinations inadequate.  First, the Board notes that the examiner issued, word for word, the same brief rational for all opinions rendered.  The Board finds that the brevity and lack of discussion as to the individual disability claims prohibits an informed decision on the Veteran's claim.  Second, and more importantly, the examiner failed to provide any opinion as to direct service connection.  As noted in the December 2015 DBQ, the Veteran claimed that his lumbar spine and bilateral hip disabilities began in service and were exacerbated by his bilateral knee pain.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that VA examinations are necessary to determine the nature and etiology of the Veteran's lumbar spine and bilateral hip disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

3. Increased Evaluation on an Extraschedular Basis

The Veteran filed an increased rating claim for his service-connected status post right knee arthroplasty in June 2011.  Thereafter, the Veteran underwent a VA examination in August 2011 to assess the current severity of his bilateral knee disabilities.  In an April 2014 rating decision, the RO granted an increased rating of 60 percent for both the right and left knee status post arthroplasty.  In April 2015, the Veteran filed a timely NOD with the rating decision and specifically disagreed with the lack of extraschedular consideration.  The Board notes that the NOD asserted that the Veteran's symptoms of pain and limitation of motion had continued to worsen with age, despite continual treatment.  The NOD further asserts that the Veteran's bilateral knee condition has rendered him unemployable.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Accordingly, based on the Veteran's assertion that his bilateral knee condition has continued to worsen over the years resulting in unemployability (thus implying a worsening condition since the August 2011 VA examination), and in further consideration that the most recent VA examination was conducted over five years ago, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected status post bilateral knee arthroplasty in order to determine whether the Veteran is unable to work due to his service-connected bilateral knee conditions.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In addition the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the service connection issues that are currently on appeal.  Thus, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected bilateral knee scars, including whether they are manifested by pain, loss of skin covering or limitation of motion.

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his lumbar spine disability, including whether this condition is secondary to his service-connected bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  
The examiner should provide an opinion concerning the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine disability is etiologically related to the Veteran's service?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine disability was caused by or aggravated beyond its normal progression by a service-connected condition, including the bilateral knee disabilities?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

4.  Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his bilateral hip disability, including whether this condition is secondary to the service-connected bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  
  	     
The examiner should provide an opinion concerning the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral hip disability is etiologically related to the Veteran's service?  The examiner must address the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral hip disability was caused by or aggravated beyond its normal progression by a service-connected condition, including the bilateral knee disabilities?  The examiner must address the medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

5. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current severity of his bilateral knee disabilities.  Ask the VA physician to review the claims folder and provide an opinion as to whether the Veteran is unable to work due to his service-connected bilateral knee disabilities.  

The examiner should provide a full description of the effects these conditions have on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disabilities have had on the Veteran's economic adaptability over the course of the appeal period.

The examiner should address whether the service-connected disabilities in combination would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

A rationale for any opinion should be provided.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


